Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 1 of 19 PageID: 13902




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


   ARTHUR CHASSEN, et al.,
                                                       Civil Action No.: 09-cv-00291 (PGS)(DEA)
                Plaintiffs,
                                                                    MEMORANDUM
                v.                                                   AND ORDER
                                                                   DENYING CLASS
   FIDELITY NATIONAL FINANCIAL, INC.,                              CERTIFICATION
   etal.,

                Defendants.


  SHERIDAN, U.S.D.J.

          This matter comes before the Court on Plaintiffs Jack and Deborah Hoffman’s (the

  “Hoffmans” or “Plaintiffs”) motion for class certification. (Mot. Class Cert., ECF No. 474).

  Plaintiffs seek to certify a class of individuals who (1) purchased or refinanced residential real

  property in New Jersey between July 1, 2003 and June 30, 2010; (2) purchased title insurance

  from or through Defendant Lawyers Title Insurance Corporation (“Lawyers Title” or

  “Defendant”); (3) were purportedly charged more by a settlement agent for the recording of a

  document, such as a deed and/or mortgage, than was charged by the county clerk; and (4) were

  not indemnified by Defendant for the alleged overpayment pursuant to the terms of a Closing

  Service Letter. (Mot. Class Cert., ECF No. 474-1.) For the reasons that follow, Plaintiffs’

  motion for class certification is denied.
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 2 of 19 PageID: 13903




    I.    FAcTs

           i.      BACKGROUND

          The only claim remaining in this years-long litigation is one for breach of contract. (See

  Mem. and Order, ECF No. 108 (dismissing all other claims)). The alleged breach arises from

  purported fraud and/or misapplication of Plaintiffs’ funds in a real estate transaction.

          Specifically, Plaintiffs, on behalf of themselves and all others similarly situated (the

  “Proposed Class”), allege that their settlement agent unlawfully charged them money for

  recording closing documents beyond the true cost of recording those instruments with the county

  clerk. (See generally Moving Br., ECF No. 478). The Hoffmans claim that they relied on the

  HUD-1 Uniform Settlement Statement governing the transaction, which led them to believe that

  the closing document fees contained in the HUD-1 represented the actual amount paid by the

  settlement agent to the county clerk. (ECF No. 1 at 29-30.) Plaintiffs argue that the difference

  between the county clerk’s recording fee and the amount charged by the settlement agent is

  subject to indemnification pursuant to a Closing Service Letter (“CSL”) issued by Lawyers Title

  because it constitutes a fraud and/or misapplication’ of their funds. Plaintiffs contend that

  Defendant breached the CSL by failing or refusing to indemnify them pursuant to the terms of

  the CSL. (Am. Compi.        ¶ 23 1-33, ECF No. 68).
          By way of overview, in the State of New Jersey, recording fees for closing documents are

  governed by: (1) state statute; (2) the New Jersey Land Title Insurance Rating Bureau Manual of

  Rates and Charges (the “Rates Manual”); and (3) additional recording fees imposed by each




  ‘The parties do not provide a definition of “misapplication,” nor does the CSL. Moreover, there does not appear to
  be a common law action for “misapplication” recognized under New Jersey law, or even a common law definition of
  the same. According to Black’s Law Dictionary, misapplication is defined as “[t]he improper or illegal use of funds
  or property lawfully held.” MISAPPLICATION, Black’s Law Dictionary (11th ed. 2019).


                                                           2
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 3 of 19 PageID: 13904




  county. These fees are collected by the county clerk in each county. First, according to the New

  Jersey statute that governs county clerk fees for recording deeds and mortgages,

                      County clerks and registers of deeds and mortgages, in counties
                      having such offices, shall charge for the services herein
                      enumerated the following fees:
                                                 *    *   *

                      For recording any instrument:
                           First page                                                             $30.00
                           Each additional page or part thereof                                   $10.00

  N.J. Stat. 22A:4-4. 1. Second, the Rates Manual provides, in relevant part: “When an insurer or

  agent undertakes to record instruments in a transaction.               .   .,   in addition to the applicable

  recording fees, the insurer or agent may charge an additional service charge of $5.00 for each

  instrument to be recorded.”2 (Dccl. of Mark R. Cuker in Support of P1. Br. in Support of Class

  Cert. (“Cuker Decl.”), Ex. A,          ¶ 7.1, ECF No. 475-1).       Third, each New Jersey county has its own

  requirements that govern the cost of recording documents, which may impose recording fees in

  addition to the fees applicable under the statute (N.J. Stat.               § 22A:4-4.l) and the Rates Manual.
  (Defendant’s Statement of Undisputed Facts (“DSUF”) ¶ 79, ECF No. 496). For example, in

  Gloucester County, all paper land recordings must be accompanied by a cover sheet or a $20 fee

  is assessed. (Id.      ¶ 83).   As another example, Somerset County charges an extra $3 recording fee

  for the Homelessness Trust Fund. (Id.              ¶ 81).
             The Hoffmans allege that (1) their closing attorney charged them a recording fee in

  excess of what was charged by the county clerk; (2) such an overcharge was subject to

  reimbursement pursuant to the CSL because it constituted fraud and/or a misapplication of their




  2
    Thus, hypothetically, under the statute and Rates Manual, recording a 10-page mortgage should cost $120 ($30 for
  the first page plus $90 for the additional nine pages), plus a separate service charge of $5.00.

      References to Plaintiffs’ or Defendant’s statements of material facts are undisputed, unless otherwise stated.

                                                               3
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 4 of 19 PageID: 13905




  funds; and (3) Defendant breached the CSL by failing to reimburse Plaintiffs for the difference

  between the amounts charged by the settlement agent and the county clerk. (ECF No. 474-1.)

          ii.    RESIDENTIAL REAL ESTATE TRANsAcTIoNs IN NEW JERSEY


         By this motion, Plaintiffs seek to certify a class of individuals who purchased or

  refinanced residential real property in New Jersey from July 1, 2003 through June 30, 2010. (P1.

  Revised Class Def., ECF No. 473). Throughout that time period, the New Jersey Supreme Court

  recognized a distinction “between south Jersey and north Jersey closings.” See N.J Lawyers’

  Fundfor Client Prot. v. Stewart Title Guar. Co., 1 A.3d 632, 638 (N.J. Sup. Ct. 2010).

  Specifically, it noted that “in south Jersey closings, a representative from the title company

  attends and presides over the closing and disburses all funds to complete the closing, but that in

  north Jersey closings, the attorney for the buyer performs the functions of the title

  representative.” Id.; see also Sears Mortg. Corp. v. Rose, 634 A.2d 74, 80-81 (N.J. Sup. Ct.

  1993). In effect, residential real estate closings in north Jersey are generally conducted by

  attorneys, whereas closings in south Jersey were generally conducted by title company

  representatives. See id. Here, both types of closings are implicated, as the Proposed Class is

  comprised of both south and north Jersey residents.

          Moreover, the Proposed Class includes individuals who were purportedly charged

  recording fees in excess of what was assessed by their county clerks in two types of transactions:

  (i) residential real estate purchases; and (ii) residential real estate refinancing transactions. Those

  two distinct transactions are included in the Revised Proposed Class Definition, and different

  legal documents must be recorded for each. For example, a deed generally need not be recorded

  for a refinancing, unlike an original purchase; and sometimes a power of attorney document is




                                                     4
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 5 of 19 PageID: 13906




  also filed. As such, not all prospective class members were required to record the same

  documents and pay the same recording fees.

          iii.     THE H0FFMANs’ REAL ESTATE TR&NSAcTI0N

         On June 28, 2004, the Hoffmans purchased a parcel of real estate in Lanoka Harbor, New

  Jersey. (Id.   ¶ 33; see also Certification of Michael R.   0’ Donnell, Esq. in Opp. to P1. Mot. for

  Class Cert. (“O’Donnell Cert.”), Ex. 1, ECF No. 480-4). The Hoffmans engaged Phillip Lucas,

  Esq. to serve as their attorney for the purchase and closing of a residential parcel of land. (Id.     ¶
  34; O’Donnell Cert., Ex. 2, Certification of Phillip Lucas, Esq. (“Lucas Cert.”) ¶ 3, ECF No.

  480-4; see also Lucas Cert., Ex. 2 (Mr. Lucas’s engagement letter)).

          In connection with the closing of the residential parcel, the Ocean County Clerk charged

  a $60 fee to record the Hoffmans’ deed and a $180 fee to record the mortgage. (Mot. Class Cert.

  4 (citing Cuker Decl., Ex. B); see also Reply Br. at 6, ECF No. 486). However, the HUD-1

  Uniform Settlement Statement (“HUD-1”) reflects that, at closing, Mr. Lucas charged the

  Hoffmans recording fees of $100 for the deed and $250 for the mortgage. (O’Donnell Cert., Ex.

  A at Line 1201; see also P1. Compi. Ex. 8, ECF No. 1-8). Accordingly, Mr. Lucas charged the

  Hoffmans $110 above what was charged by the county clerk for the recording of their deed and

  mortgage. Mr. Lucas also charged an attorney fee of $750. (ECF 1 Ex. B at Line 1107).

          At deposition, Mr. Lucas testified that, in his capacity as the Hoffmans’ attorney, he

  prepared the HUD-1 and handled the disbursement of all closing proceeds. (O’Donnell Cert.,

  Ex. 7, Dep. of Phillip Lucas, Esq. (“Lucas Dep.”) at 10:21-11:8). Mr. Lucas also testified that

  while the county clerk charged a total of $240 to record the Hoffmans’ deed and mortgage, it was

  his decision to charge the Hoffmans the additional $110. (See id. at 22:8-23:13). Mr. Lucas did

  not discuss the recording fees with Lawyers Title or give it any portion of those fees. (Id. at



                                                      5
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 6 of 19 PageID: 13907




  23:23-24-10). Indeed, he testified that the $110 charged in excess of those imposed by the

  county clerk “went directly” to him. (Id. at 24:19-22).

             Although the Hoffmans were not allegedly aware of its existence at closing, Defendant

  issued a CSL in connection with their transaction. (Mot. Class Cert. 5; see DSUF ¶ 35).

  Plaintiffs argue that, under the CSL, Defendant agreed to reimburse the Hoffmans              —   and other

  similarly situated purchasers         —   for actual loss they incurred from the closing transaction due to

  fraud or misapplication by the authorized issuing agent (Mr. Lucas, in the Hoffmans’ case).4

  (Mot. Class Cert. 3; CSL, Cuker Deci. Ex. B, ECF No. 475-2). Accordingly, Plaintiffs assert

  that Lawyers Title was contractually bound to reimburse them for the $110 in recording fees that

  exceeded the amount charged by the county clerk because it constituted a fraud or misapplication

  by Mr. Lucas. (See id.        ¶J   1, 2).

              iv.     ARBITR&TI0N DISPUTES


             In August 2011, while discovery was underway, all defendants in the action at that time

  moved for a stay and to compel arbitration. (ECF No. 218). Protracted motion practice

  concerning mandatory arbitration ensued, including an appeal to the Third Circuit.

             Five years later, in September 2016, the Third Circuit affirmed this Court’s order

  granting the motion to compel arbitration as to all defendants except Lawyers Title. (ECF Nos.

  402, 429, 448); Chassen v. Fid. Nat’l Fin., Inc., 836 F.3d 291, 294 (3d Cir. 2016). That decision

  was based on the fact that the other claimants had mandatory arbitration provisions in their

  settlement agreements, while the Hoffmans’ contract contained an “Arbitration Endorsement”                    —




  which required the consent of both parties            —   and Defendant was unable to prove that the




  ‘
      There appears to be legal and factual issues surrounding the applicability of the CSL.


                                                               6
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 7 of 19 PageID: 13908




  Hoffmans agreed to arbitration. (Opinion, ECF No. 448-2; see also ECF Nos. 402, 480 at 4-5).

  As a result, by 2017, only the Hoffmans and Defendant remained in the case. (DSUF                      ¶   19).

          Following the Third Circuit’s decision, Plaintiffs sought to review Defendant’s closing

  files to determine how many policies were issued with an arbitration endorsement. (ECF No.

  455; DSUF     ¶ 20).   Out of the 237 closing files produced by Defendant, Plaintiffs’ attorney

  received the closing files and found that

                   50 (or about 21%) met the [revised] class definition, and has (1)
                   An arbitration endorsement; (2) a CSL; and (3) a HUD-1 showing
                   [thel recording fees charged were at least $20 above what was
                   actually paid to record the documents.

  (Moving Br. at 15; Cuker Dccl.        ¶ 11; see also Reply Br. at 8).       Defendant’s expert challenged

  the validity of that finding made by Plaintiffs’ attorney.

           v.      REVISED CLASS DEFINITION


          In September 2019, Plaintiffs submitted a revised class definition. (P1. Revised Class

  Def., ECF No. 473; Moving Br., ECF No. 478). Pursuant to that definition, they now seek to

  certify a class of all those persons:

                    a) who purchased and/or financed residential real property located
                       within the State of New Jersey (‘Property’) at any time
                       beginning July 1, 2003 and ending June 30, 2010;

                    b) for whom a CSL was issued by Defendant Lawyers Title6;




    Of those 1490 files previously sampled, Defendant agreed to reproduce 237 full closing files from three of its six
  title agencies: Regional Title, Beechwood Title, and Network Title. Defendant agreed to produce those closing files,
  which were originally maintained by the title agents, because they were “currently in [Defendant’s] possession.”
  (ECF No. 465). According to Defendant, if Plaintiffs “want[ed] the full files from the other three title agents, they
  [would] have [had] to issue subpoenas calling for those files.” (Id.). Evidently, Plaintiffs agreed to that
  arrangement, (Id), and did not subpoena the rest of the files not in Defendant’s possession.
  6
    Defendant charged $25 to issue each CSL. (Plaintiffs’ Statement of Undisputed Facts (“PSUF”) ¶ 27, ECF No.
  498). Plaintiffs argue that since there was a charge for the issuance of each CSL, Defendant can identify each CSL
  that was issued. (See Id. ¶ 28 (disputed)).


                                                            7
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 8 of 19 PageID: 13909




                c) who tendered funds to a Lawyer’s Title Agency or to a
                   ‘Settlement Agent’ retained by Lawyers Title to facilitate the
                   purchase and/or finance of such Property in accordance with
                   RESPA;

                d) whose HUD-1 for the settlement documents show they were
                   charged fees for:

                       i.   the recording of Deeds and Mortgages at least $20 in
                            excess of those fees actually paid by the Settlement
                            Agent for the recording of such Deeds and Mortgages
                            in accordance with NJS.A. 22A:4-4.1; and

                      ii.   for whom the amount actually paid by the Settlement
                            Agent can be determined from Deeds, Mortgages and
                            other instruments either filed in the public record with
                            the county clerk, or copies thereof retained in the Title
                            Agent’s file, the class member’s personal file

                e) who purchased title insurance at a real estate closing from
                   Defendant Lawyers Title, through a Lawyers Title Agency;

                f) for whom the[rel currently exists, in either the class member’s
                   personal file, or the files of the Title Agency:

                       i.   The HUD-1 from the closing; and

                      ii.   an Arbitration Endorsement for the Title Insurance
                            Policy.

  (Moving Br. at 11-12; see also P1. Revised Class Def., ECF No. 473).

   II.   DISCUSSION


           I.   CLASS CERTIFICATION


         “The class action is ‘an exception to the usual rule that litigation is conducted by and on

  behalf of the individual named parties only.” Comcast Corp. v. Behrend, 569 U.S. 27, 33

  (2013) (quoting Calfano v. Yamasaki, 442 U.S. 682, 700-70 1 (1979)). To fall within this

  exception, a movant “must affirmatively demonstrate his compliance with Rule 23.” Id. (citing

  Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011)). The Third Circuit has emphasized


                                                   8
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 9 of 19 PageID: 13910




  that “[aictual, not presumed[,] conformance with Rule 23 requirements is essential.” Marcus v.

  BMW ofN Am., LLC, 687 F.3d 583, 591 (3d Cir. 2012) (citation and quotation marks omitted).

         “The party seeking certification bears the burden of establishing each element of Rule 23

  by a preponderance of the evidence.” Id. (citing In re Hydrogen Peroxide Antitrust Litig., 552

  F.3d 305, 307 (3d Cir. 2008)). To meet that burden, Plaintiff must show that the Proposed Class

  satisfies the four criteria under Rule 23(a), and that the action can be maintained under at least

  one of the three subsections of Rule 23(b). See Neale v. Volvo Cars ofN. Am., LLC, 794 F.3d

  353, 370 (3d Cir. 2015); Johnston v. HBO Film Mgmt., Inc., 265 F.3d 178, 183 (3d Cir. 2001).

  Under Rule 23(a), Plaintiffs must demonstrate: (i) numerosity; (ii) commonality; (iii) typicality;

  and (iv) adequate representation. Id.; Fed. R. Civ. P. 23(a). Further, Plaintiffs allege the

  Proposed Class satisfies Rule 23(b)(3), which requires a court to find that “the questions of law

  or fact common to class members predominate over any questions affecting only individual

  members, and that a class action is superior to other available methods for fairly and efficiently

  adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3).

          Of the four requirements under Rule 23(a), commonality will be the focus of the Court’s

  analysis in this case. Commonality is satisfied where “there are questions of law or fact common

  to the class.” Fed. R. Civ. P. 23(a)(2); see also Rodriguez v. Nat’l City Bank, 726 F.3d 372, 382

  (3d Cir. 2013). The class members’ “claims must depend upon a common contention of such a

  nature that it is capable of classwide resolution   —   which means that determination of its truth or

  falsity will resolve an issue that is central to the validity of each one of the claims in one stroke.”

  Dukes, 564 U.s. at 350. Accordingly, the Court must focus “on whether the defendant’s conduct

  [isj common as to all of the class members[.j” Reyes v. Netdeposit, LLC, 802 F.3d 469, 486 (3d




                                                      9
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 10 of 19 PageID: 13911




  Cir. 2015) (alterations in original) (quoting Sullivan v. DB Invs., mc, 667 F.3d 273, 298 (3d Cir.

  2011).

           The predominance requirement under Rule 23(b)(3) inquires “whether proposed classes

  are sufficiently cohesive to warrant adjudication by representation.” Marcus, 687 F.3d at 600

  (quoting Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997)). A plaintiff “must

   ‘demonstrate that the element of [the legal claim] is capable of proof at trial through evidence

  that is common to the class rather than individual to its members.” Id. (alteration in original)

  (quoting Hydrogen Peroxide, 552 F.3d at 311). “Ifproofofthe essential elements of the cause

  of action requires individual treatment, then class certification is unsuitable.” In re Lamictal

  Direct Purchaser Antitrust Litig., 957 F.3d 184, 190 (3d Cir. 2020).

           As indicated by the above descriptions, “[t]he commonality and predominance

  requirements are closely linked.” Ferreras v. Am. Airlines, Inc., 946 F.3d 178, 185 (3d Cir.

  2019). However, the predominance requirement is “far more demanding’ than the commonality

  requirement of Rule 23(a).” Hydrogen Peroxide, 552 F.3d at 311 (quoting Amchem, 521 U.S. at

   623-24). “If the commonality requirement cannot be met, then the more stringent predominance

   requirement obviously cannot be met either.” Id. Accordingly, it is appropriate to analyze the

   requirements of commonality and predominance together. See Reyes v. Netdeposit, LLC, 802

   F.3d 469, 486 (3d Cir. 2015); Atfaro v. First Advantage LNS Screening Sols., Inc., No.

   CV155813MASTJB, 2017 WL 3567974, at *2 (D.N.J. Aug. 16, 2017); Coleman v.

   Commonwealth Land Title Ins. Co., 318 F.R.D. 275, 284 (E.D. Pa. Aug. 17, 2016).

           Further, an “essential prerequisite” of a class action under Rule 23(b)(3) is that it “must

   be currently and readily ascertainable.” Marcus v. BMW ofN Am., LLC, 687 F.3d 583, 592-93

   (3d Cir. 2012). To meet that standard, a plaintiff must show that “(1) the class is defined with



                                                     10
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 11 of 19 PageID: 13912




  reference to objective criteria; and (2) there is a reliable and administratively feasible mechanism

  for determining whether putative class members fall within the class definition.” Hargrove v.

  Sleepy’s LLC, No. 19-2809, 2020 WL 5405596, at *1 (3d Cir. Sept. 9, 2020) (quoting Byrdv.

  Aaron’s Inc., 784 F.3d 154, 163 (3d Cir. 2015). “If class members are impossible to identify

  without extensive and individualized fact-finding or “mini-trials,” then a class action is

  inappropriate.” Marcus, 687 F.3d at 593.

            ii.   Biucii OF CONTRAcT

          A district court’s analysis under Rule 23(a) and 23(b) “may require [it] to address, at least

  in part, the merits of a plaintiffs underlying claim because ‘class determination generally

  involves considerations that are enmeshed in the factual and legal issues comprising the

  plaintiffs cause of action.” Neale, 794 F.3d at 370 (citing Comcast, 569 U.S. at 33). As part of

  that analysis, this Court must consider whether the prospective class can “demonstrate that its

  claims are capable of common proof at trial by a preponderance of the evidence.” Lamictal, 957

   F.3d at 191. Claims are capable of common proof at trial “[i]f each individual class member

   could rely on this same proof to prove the elements of its claim.” Id. at 192.

          Here, Plaintiffs must demonstrate beyond a preponderance of the evidence that each

   prospective class member would be able to rely on the same proofs to prove the elements of their

   breach of contract claim. Under New Jersey law, “[tb establish a breach of contract claim, a

   plaintiff has the burden to show that the parties entered into a valid contract, that the defendant

   failed to perform his obligations under the contract and that the plaintiff sustained damages as a

   result.” Peck v. Donovan, 565 F. App’x 66, 69-70 (3d Cir. 2012) (quoting Murphy v. Implicito,

   920 A.2d 678, 689 (N.J. Super. Ct. App. Div. 2007)).




                                                     11
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 12 of 19 PageID: 13913




            In this case, Plaintiffs must prove fraud or a misapplication in order to demonstrate a

   breach of the CSL. (CSL, Cuker Deci., Ex. B). In their Statement of Material Facts

   accompanying this motion, Plaintiffs identify the following common questions of law or fact,

   which they claim predominate across the Proposed Class:

                     a. whether the retention by Settlement Agents of class members’
                     money in excess of actual recording fees paid constitutes ‘fraud or
                     misapplication’ in handling funds which Defendant is required to
                     indemnify under the CSL.

                     b. whether the borrowers’ failure to make a claim under the CSL is
                     a defense to the claim when the Defendant never sent a copy of the
                     CSL to the borrower.

   (PSMF30).

            Plaintiffs argue that a case-by-case review of the potential class members’ title insurance

   files and recorded deeds and/or mortgages will reveal a common recording overcharge, making

   this matter fit for class resolution. (See Moving Br. at 24-29). Defendant argues just the

   opposite   —   namely, that the Rule 23 requirements cannot be met because, inter alia, proving each

   individual class member’s case would require highly-individualized, fact-intensive inquiries.

   (See   Opp. Br. at 23-26, 30-33).
            Under the terms of the CSL, Defendant allegedly agreed to reimburse prospective class

   members for actual loss in connection with their closing transactions where such loss arises out

   of a “[fjraud of or misapplication” by the settlement agent. (Id.). As such, in order to show that

   Defendant breached the CSL by failing to reimburse them for settlement agents’ fraud, class

   members would need to prove that the settlement agents acted fraudulently in assessing an

   amount higher than the recording fees charged by the County Clerk.

            To sustain a claim for common law fraud under New Jersey law, a plaintiff must

   demonstrate: “(1) a material misrepresentation of a presently existing or past fact; (2) knowledge

                                                      12
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 13 of 19 PageID: 13914




  or belief by the defendant of its falsity; (3) an intention that the other person rely on it; (4)

  reasonable reliance thereon by the other person; and (5) resulting damages.” Stockroom, Inc. v.

  Dydacomp Dev. Corp., 941 F. Supp. 2d 537, 546 (D.N.J. 2013) (citing Gennari v. Weichert Co.

  Realtors, 148 N.J. 582, 610 (1997)).

           iii.   AGENCY

          At many times during the litigation Defendant contends that the Rate Manual does not

  control the actions of a closing attorney because s/he is not an agent of the title insurer. As part

  of this motion for class certification, it is necessary to consider this issue.

          Plaintiffs assert that Section 7.1 of the Rates Manual provides that “an insurer or agent”

  may only charge the recording costs imposed by statute (N.J. Stat.      § 22A:4-4. 1), plus “an
   additional service charge of $5.00 for each instrument to be recorded.” (Cuker Dccl., Ex. A,       ¶
   7.1). Plaintiffs submit that Mr. Lucas was not permitted to charge more than $5.00 beyond the

   cost of recording the closing documents with the county clerk because he was Defendant’s agent.

   (Mot. Class Cert. 2.)

          On the other hand, Defendant contends that some but not all closing attorneys in the

   transactions at issue are Defendant’s agents. Defendant contends that the Rates Manual states

   that attorneys are not necessarily “agents” of an insurer, and, as such, Section 7.1 may not apply

   to closing attorneys like Mr. Lucas, unless appropriate proof is presented. (Opp. Br. at 22).

   Based on that rationale, it argues that the Rates Manual does not apply to Mr. Lucas because he

   was not an agent of Lawyers Title and, therefore, was not limited to a $5.00 service charge in

   addition to the cost of recording the closing documents with the county clerk. (See id. at 22-23).

   As such, Defendant claims it was not liable for those additional fees under the CSL. Because it




                                                      13
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 14 of 19 PageID: 13915




  believes that the Hoffman’s’ breach of contract claim fails on that basis. As such, Defendant

  argues the Hoffmans are not adequate class representatives.      (Opp. Br. at 1, 2 1-23).
           In their reply, Plaintiffs concede that the “rates manual states that a closing attorney

  cannot be the title insurer’s agent.” (Reply Br. at 4). They argue, however, that New Jersey

   Supreme Court case law supersedes the Rates Manual and allows Defendant to be held liable for

  fraudulent recording fees charged by closing attorneys under traditional agency law principles.

   (See id. at 1-4 (citing Sears, 634 A.2d at 74)).

           In Sears, the Court held that a closing attorney retained by the purchaser was an agent of

  the title insurer and, therefore, could be held liable for the attorney’s theft of closing funds.

  Sears, 634 A.2d at 77-79, 84. In reaching that conclusion, the Sears court noted that the title

   insurer retained sufficient control over the closing attorneys to give rise to an agency

   relationship: the insurer dealt with clients almost exclusively through “approved” attorneys, and

   the clients relied on those attorneys to perform functions that served the insurer. Id. at 82-84. As

   a result, the insurer “was in a position either to prevent or to protect against the loss suffered by

   [clients].” Id. at 84. More than fifteen years later, the Court clarified that an agency relationship

   must exist at the time the closing attorney misappropriated the client’s funds in order for the title

   insurance agency to be held liable for the client’s loss. Stewart Title, 1 A.3d at 640 (finding that

   title insurer “never represented to the [clients] that [the attorney] had actual or apparent authority

   to act on [title insurer’s] behalf.”).

           Overall, in order to prove that Lawyers Title is liable to each class member for breach of

   contract, Plaintiffs must demonstrate that each settlement agent or closing attorney was acting as

   an agent of Lawyers Title when the alleged fraud or misrepresentation occurred.




                                                      14
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 15 of 19 PageID: 13916




   III.        ANALYSIS


               As an initial matter, Plaintiffs have met their burden to demonstrate that the Proposed

  Class is ascertainable. They have defined the class using objective criteria and established a

  “reliable and administratively feasible mechanism for determining” class membership.

  Hargrove, 2020 WL 5405596, at *1. The following list of proofs, if produced by each putative

  class member, would be sufficient to determine whether they fall within the class definition.

               First, class members would have to demonstrate that an arbitration endorsement was

  issued to them by Defendant and that their real estate closing took place within the Proposed

  Class Period. (See, e.g., PSDF ¶J 59(a)-(c)). Next, they would be required to introduce a HUD

   1 showing what they were charged for the recording of their deed and/or mortgage, among other

  documents, and demonstrate that their settlement agent or closing attorney signed the HUD-l to

  attest to the accuracy of those recording charges. (See, e.g., id.           ¶ 59(d)-(e)).     Then, they would

  have to introduce the recorded instruments to show what the county clerk actually charged.7

   (See, e.g., id.   ¶J 59(f)-(g)).   They would then be required to demonstrate that the amount charged

  by the closing agent or attorney, as reflected on the HUD-1, was at least $20 greater than the

   amounts charged by the clerk, keeping in mind differences in local recording fees.8 (See, e.g.,

   id.). Finally, class members would have to prove that they did not receive a refund                 —   or offer of

  one     —   for any excessive recording fees.




    As discussed below, individual class members from Cumberland and Hunterdon counties may experience more
   difficulty in obtaining their recorded documents, as those counties do not provide on-line access to same.
   (Plaintiff’s Opposition to Defendant’s Statement of Material Facts ¶ 142, ECF No. 502).
   8
    Each New Jersey county has its own rules that govern the cost of recording instruments, and some assess fees in
  addition to those applicable under the state statute, N.J. Stat. § 22A:4-4. 1. (DSUF ¶ 79). Thus, merely because a
  HUD- 1 reflects recording fees in an amount greater than what would have been charged under N.J. Stat. § 22A:4-4. 1
  will not necessarily mean there was truly an overcharge. As a result, county-specific recording fee rules are relevant
  to determine whether Defendant breached the CSL, as a separate matter from how those rules would be used to
  assess individualized damages.

                                                            15
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 16 of 19 PageID: 13917




          Overall, the need to review and evaluate the above documents as to each class member

   does not defeat certification. In Hargrove, the fact that plaintiffs produced thousands of pages of

   driver rosters, gate logs, and pay statements which needed individualized review was not a

   barrier to class certification, even though there were some gaps in the record and the proposed

   class may have been overbroad. Hargrove, 2020 WL 5405596, at * 11-12. The Third Circuit

   found that the plaintiffs met their burden to show how class members could be identified based

   on their documents and affidavits. Id at 10-11. Likewise, Plaintiffs in the present case have

   provided sufficient documentation to demonstrate how class members can be identified.

          Although Plaintiffs have demonstrated an objective, reliable, and administratively

   feasible method to ascertain their Proposed Class, they have not shown the requisite

   commonality and predominance under Rule 23(a) and (b). Even though the putative class

   members share a common legal theory, they will likely diverge with respect to key facts on the

   underlying breach of contract claim. Here, as in Dukes, Plaintiffs’ “proof of commonality

   necessarily overlaps with [their] merits contention.” Dukes, 564 U.S. at 352. In Dukes, the

   commonality of the plaintiffs’ discrimination claim hinged on the reason for the defendant’s

   employment decision as to each class member. Id. Here, the commonality of Plaintiffs’ breach

   of contract claim hinges on whether each closing attorney or settlement agent (1) committed

   fraud or misapplication as to each class member, and (2) acted as Defendant’s agent in each

   transaction. In both cases, commonality is undermined because a fact-sensitive analysis is

   required to resolve the legal issue on an individual basis. A summary of that analysis for the

   present case follows.

           In order to support the argument that Defendant had an obligation to indemnify all class

   members for breach of contract under the CSL, Plaintiffs would need to prove there was a fraud



                                                    16
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 17 of 19 PageID: 13918




  or misapplication in each transaction. In other words, class members would have to individually

  demonstrate that they did not authorize their agent or attorney to retain additional recording fees

  (perhaps as compensation for professional services rendered). Further, each settlement agent

  must have knowingly led the class member to rely on a false representation of the recording fees.

  That is an inherently fact-intensive inquiry which is not susceptible to common proof at trial or

  efficient resolution on a classwide basis.

          Similarly, class members would need to individually prove that they were not refunded

  for any excessive recording fees charged by their agent or attorney. As Mr. Lucas explained, it is

   a common industry practice for closing attorneys to charge clients estimated recording fees   —




  which are usually reflected on the HUD-1—before recording the documents with the county

   clerk. (Lucas Dep. at 23:1-13). Recognizing that some closing attorneys may have refunded (or

   offered to refund) their clients for any overpayment after recording the documents, individual

   attorneys would likely argue that their clients were informed of and consented to the extra

   recording fee, or that a refund was offered.

          In sum, several questions would need to be answered as to each class member’s

   challenged fee: (1) whether the settlement agent advised the class member that there was an

   additional charge beyond the county’s recording fee; (2) whether the class member consented to

   pay the additional charge; and (3) whether the settlement agent offered or provided a refund.

          Finally, in order to prove Defendant’s liability, each class member may be required to

   show that their settlement agent or closing attorney was acting as Defendant’s agent under New

   Jersey common law. That is, either written proof or evidence of conduct would be needed to

   prove that each settlement agent or closing attorney was an actual or apparent agent of Lawyers

   Title at the time of the transactions in question. The need for such an individualized evidentiary



                                                    17
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 18 of 19 PageID: 13919




  process could introduce “serious administrative burdens that are incongruous with the

  efficiencies expected in a class action.” Marcus, 687 F.3d at 593 (quoting Sanneman v. Chrysler

  Corp., 191 F.R.D. 441, 446 (E.D. Pa. Mar. 2, 2000)).

           Overall, Plaintiffs have not demonstrated beyond a preponderance of the evidence that

  each class member would be able to rely on the same evidence to prove their breach of contract

  claim at trial. See Lamictal, 957 F.3d at 191-92. Factual differences such as those described

  above would likely give rise to “extensive and individualized fact-finding or ‘mini-trials” that

  could “become a major focus of the litigation.” Marcus, 687 F.3d at 593, 598 (quoting In re

  Schering Plough Corp. ERISA Litig., 589 F.3d 585, 598 (3d Cir. 2009). Due to those

   differences, the Court does not find that a class action “is superior to other available methods for

   fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). Having made this

   finding, it is unnecessary to address the remainder of the Rule 23 requirements.

           In sum, Plaintiffs’ motion fails because this action would likely give rise to numerous

   mini-trials to determine whether (1) each settlement agent or closing attorney breached the CSL

   by committing a fraud or misapplication; (2) each class member was refunded or offered a

   refund9; and (3) each settlement agent or closing attorney acted as Defendant’s agent. Indeed,

   courts routinely deny class certification applications where, as here, class members would be

   required to prove their claim on a case-by-case basis. See, e.g., In re Chiquita Brands Int’l Inc.

  Alien Tort Statute & S’holders Derivative Litig., 331 F.R.D. 675, 686 (S.D. Fla. 2019); Allen-

   Wright v. Allstate Ins. Co., No. 07-CV-4087, 2008 WL 5336701, at *5 (E.D. Pa. Dec. 17, 2008);

   Haskins, 2014 WL 294654, at * 14; Randleman v. Fid. Nat. Title Ins. Co., 646 F.3d 347, 353 (6th



    This factor also impacts determination of damages. Although damages were not discussed in the brief, to
   determine the amount of damages would require an inquiry to the settlement agent as to whether a refund of any
   excessive amount was remitted to each Plaintiff after the closing occurred.

                                                         18
Case 3:09-cv-00291-PGS-DEA Document 513 Filed 11/10/20 Page 19 of 19 PageID: 13920




   Cir. 2011); Corwin v. Lawyers Title Ins. Co., 276 F.R.D. 484, 490 (E.D. Mich. 2011); Scott, 276

   F.R.D. at 483-84. Accordingly, the motion for class certification is denied.




                                                ORDER

          THIS MATTER having come before the Court on Plaintiff’s motion for class certification

   (ECF No. 474); and the Court having carefully reviewed and taken into consideration the

   submissions of the parties, as well as the arguments and exhibits therein presented; and for good

   cause shown; and for all of the foregoing reasons,

          IT IS on this 1 0 day of November, 2020;

          ORDERED that Plaintiff’s Motion for Class Certification (ECF No. 474) is DENIED.




                                                PETER G. SHERIDAN, U.S.D.J.




                                                   19
